979 F.2d 848
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Annetta J. PUGH, Plaintiff-Appellant,v.Freddie BOWLIN;  Donald Cawan, Defendants-Appellees.
No. 91-7140.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 27, 1991Decided:  November 25, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.
Annetta J. Pugh, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before RUSSELL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Annetta Pugh brought this 42 U.S.C. § 1983 (1988) action alleging that a sheriff and his deputy unlawfully seized her car, police band radio, and four dogs.  The district court dismissed the action as frivolous under 28 U.S.C. § 1915(d) (1988).  Pugh appealed.  Because we agree with the district court's conclusion that Pugh has an adequate remedy under state law and can pursue this matter in state court, we affirm.   See Denton v. Hernandez, 60 U.S.L.W. 4346 (U.S. 1992);   Hudson v. Palmer, 468 U.S. 517 (1984);   Wilkins v. Whitaker, 714 F.2d 4 (4th Cir. 1983), cert. denied, 468 U.S. 1217 (1984).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

AFFIRMED